209 N.W.2d 899 (1973)
COMMITTEE ON PROFESSIONAL ETHICS AND CONDUCT OF the IOWA STATE BAR ASSOCIATION, Complainant,
v.
Stephen E. STUREK, Jr., Respondent.
No. 56521.
Supreme Court of Iowa.
August 7, 1973.
Hedo M. Zacherle and Lee H. Gaudineer, Des Moines, for complainant.
Stephen E. Sturek, Jr., pro se.
Considered en banc.
McCORMICK, Justice.
Our Grievance Commission has recommended that respondent's license to practice law in Iowa be revoked because of misconduct which caused his disbarment in Nebraska as well as misconduct involving client funds in Iowa. Upon de novo review of the record made before the Grievance Commission, we agree respondent's license should be revoked.
The proceedings include as a 399 page exhibit the record relating to respondent's Nebraska disbarment. The exhibit contains evidence of numerous incidents of misconduct in that state, involving deceit, misrepresentation, neglect of duty and commingling and failing to account for client funds. He was charged with violation of Nebraska canons of professional ethics which, like our own, are based on the American Bar Association Code of Professional Responsibility. See Disciplinary Rules 1-102, 6-101, 7-101, 9-101 and 9-102, Iowa Code of Professional Responsibility for Lawyers.
After the conclusion of Nebraska disciplinary proceedings, the Nebraska Supreme Court found respondent guilty of gross professional misconduct and ordered his disbarment. The Nebraska adjudication of misconduct is entitled to full faith and credit in this state. 7 Am.Jur.2d, Attorneys at Law, § 20.
Respondent, who had been admitted to the Iowa bar in 1965, moved to Denison, Iowa, in May 1972 and commenced practice there while Nebraska grievance proceedings were pending. The record discloses an additional incident of commingling and failing to account for client funds which occurred during his practice in Denison.
The commission finding that respondent has been guilty of professional misconduct justifying disbarment is fully supported by the evidence. See Committee on Professional Ethics & Con. v. Kinion, 206 N.W.2d 726 (Iowa 1973); § 610.24(3), The Code. We hold his misconduct establishes his unfitness to continue as a member of the bar. His license to practice law in Iowa is hereby revoked.
All Justices concur.